DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5 and 8-16 are currently pending. Claims 8-16 remain withdrawn. Claims 1 and 2 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Peru et al. (“Temporary and permanent signs of interhemispheric disconnection after traumatic brain injury” – previously cited) in view of Salti et al. ‘006 (US Pub No. 2021/0077006, provisional application filed 28 March 2018) further in view of Mathias et al. (“Neuropsychological and Information Processing Performance and Its Relationship to White Matter Changes Following Moderate and Severe Traumatic Brain Injury: A Preliminary Study” – previously cited) further in view of Wald et al. ‘343 (US Pub No. 2015/0177343, 371 filed 15 December 2014).
Regarding claim 1, Peru et al. teaches a method, comprising:
displaying a stimulus in a peripheral visual field on a stimulus side of a subject, the peripheral visual field being a right peripheral visual field or a left peripheral visual field of the subject;
receiving an input, comprising an indication that the subject perceived the stimulus, from an input side of the subject, the input side being contralateral to the peripheral visual field; and
measuring a crossed reaction time comprising a span of time between displaying the stimulus and receiving the input (Page 635, Paragraph before “2. Methods;” Pages 637-638, “In the CUD assessment test…;” and Pages 639-640, “3.7. Interhemispheric transmission time” and Table 2).
Peru et al. teaches all of the elements of the current invention as mentioned above except for displaying a stimulus in a peripheral visual field at least 30 degrees from a fixation point.
Salti et al. ‘006 teaches that the saliency level of the stimuli may be controlled by the location of the stimuli with respect to the subject’s field of view. The stimuli may be presented in a far peripheral vision (e.g., over about 60 degrees angle) for a first range of saliency levels. For a second range of saliency levels, the stimuli may be presented in the mid peripheral vision (e.g., between about 30 and about 60 degrees) from the fixation point) ([0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the peripheral visual field that the stimulus is displayed in of Peru et al. to be at least 30 degrees from a fixation point as Salti et al. ‘006 teaches that this will aid in managing the user’s receptivity and engagement as well as provide stimuli to modify the user’s cognitive state to a target cognitive state ([0072]).
Peru et al. in view of Salti et al. ‘006 teaches all of the elements of the current invention as mentioned above except for based on the crossed reaction time, determining a severity of a traumatic brain injury of the subject.
Mathias et al. teaches a traumatic brain injury group was slower on visual and tactile reaction time (RT) tasks requiring the inter- and intrahemispheric processing of visual and tactile information than a control group of subjects with no head injury (Abstract, and see first three paragraphs of the Discussion section on page 146).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the reaction time (RT) obtained by Peru et al. to determine a severity of traumatic brain injury since it would merely be applying a known correlation (traumatic brain injury effect on reaction time) to a known method ready for improvement to yield predictable results (correlating RT values to traumatic brain injury). It is noted that because the RT values of both Peru et al. and Mathias et al. are based on a crossed reaction time, the determining of the severity of a traumatic brain injury is also based on the crossed reaction time.
Peru et al. in view of Salti et al. ‘006 further in view of Mathias et al. teaches all of the elements of the current invention as mentioned above except for after determining the severity of the traumatic brain injury of the subject, administering to the subject a treatment based on the determined severity of the traumatic brain injury, the treatment comprising at least one of administering a drug to the subject, performing a surgery on the subject, or applying a stimulus to the brain of the subject.
Wald et al. ‘343 teaches a portable MR system that quickly detects brain injury at the site of injury. For example hemorrhage detection is critical for both stroke patients and traumatic brain injury victims. In stroke, rapid distinction between a hemorrhagic and non-hemorrhagic event could allow administration of a clot-busting drug such as tPA (tissue plasminogen activator) in an ambulance prior to transportation to the hospital, perhaps advancing this time-sensitive treatment by up to an hour ([0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peru et al. in view of Salti et al. ‘006 further in view of Mathias et al. to include administering to the subject a treatment based on the determined severity of the traumatic brain injury as Wald et al. ‘343 teaches that this will aid in administering a treatment, such as a drug, to advance time-sensitive treatment.
Regarding claim 2, Peru et al. teaches displaying a second stimulus in a second peripheral visual field on a second stimulus side of the subject, the second peripheral visual field being the right peripheral visual field or the left peripheral visual field of the subject;
receiving a second input, comprising an indication that the subject perceived the second stimulus, from a second input side of the subject, the second input side being ipsilateral to the second peripheral visual field;
measuring a crossed-uncrossed difference time as a difference between (i) the crossed reaction time and (ii) an uncrossed reaction time comprising a second span of time between displaying the second stimulus and receiving the second input (Page 635, Paragraph before “2. Methods;” Pages 637-638, “In the CUD assessment test…;” Pages 639-640, “3.7. Interhemispheric transmission time” and Table 2); and
based on the crossed-uncrossed difference time, further determining the severity of the traumatic brain injury of the subject (Pages 639-640, “3.7. Interhemispheric transmission time” and Table 2; and Pages 640-642, “4. Discussion”).
Peru et al. in view of Salti et al. ‘006 further in view of Mathias et al. further in view of Wald et al. 343 teaches all of the elements of the current invention as mentioned above except for displaying a stimulus in a peripheral visual field at least 30 degrees from a fixation point.
Salti et al. ‘006 teaches that the saliency level of the stimuli may be controlled by the location of the stimuli with respect to the subject’s field of view. The stimuli may be presented in a far peripheral vision (e.g., over about 60 degrees angle) for a first range of saliency levels. For a second range of saliency levels, the stimuli may be presented in the mid peripheral vision (e.g., between about 30 and about 60 degrees) from the fixation point) ([0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the peripheral visual field that the stimulus is displayed in of Peru et al. in view of Salti et al. ‘006 further in view of Mathias et al. further in view of Wald et al. 343 to be at least 30 degrees from a fixation point as Salti et al. ‘006 teaches that this will aid in managing the user’s receptivity and engagement as well as provide stimuli to modify the user’s cognitive state to a target cognitive state ([0072]).
Peru et al. in view of Salti et al. ‘006 further in view of Mathias et al. further in view of Wald et al. 343 teaches all of the elements of the current invention as mentioned above except for based on the crossed-uncrossed difference time, further determining the severity of the traumatic brain injury of the subject.
Mathias et al. teaches a traumatic brain injury group was slower on visual and tactile reaction time (RT) tasks requiring the inter- and intrahemispheric processing of visual and tactile information than a control group of subjects with no head injury (Abstract, and see first three paragraphs of the Discussion section on page 146).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the reaction time (RT) obtained by Peru et al. to determine a severity of traumatic brain injury since it would merely be applying a known correlation (traumatic brain injury effect on reaction time) to a known method ready for improvement to yield predictable results (correlating RT values to traumatic brain injury). It is noted that because the RT values of both Peru et al. and Mathias et al. are also based on an uncrossed reaction time (Abstract, Page 635 Paragraph before 2. Methods), the determining of the severity of a traumatic brain injury is also based on the uncrossed reaction time.
Regarding claim 3, Peru et al. in view of Salti et al. ‘006 further in view of Mathias et al. further in view of Prichep et al. ‘330 teaches all of the elements of the current invention as mentioned above except for wherein determining the severity of the traumatic brain injury comprises comparing the crossed reaction time of the subject to a crossed reaction time of a control subject not having a traumatic brain injury.
Mathias et al. teaches a traumatic brain injury group was slower on visual and tactile reaction time (RT) tasks requiring the inter- and intrahemispheric processing of visual and tactile information than a control group of subjects with no head injury (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peru et al. in view of Salti et al. ‘006 further in view of Mathias et al. further in view of Prichep et al. ‘330 to include determining the severity of the traumatic brain injury comprises comparing the crossed reaction time of the subject to a crossed reaction time of a control subject not having a traumatic brain injury as Mathias et al. teaches that the reaction times of users with traumatic brain injury tend to be slower than users with no head injury. The comparison of the user’s crossed reaction time to that of a control subject not having a traumatic brain injury would aid in determining the severity of the traumatic brain injury of the subject.
Regarding claims 4 and 5, Peru et al. in view of Salti et al. ‘006 further in view of Mathias et al. further in view of Prichep et al. ‘330 teaches all of the elements of the current invention as mentioned above except for outputting to an output device the determined severity of the traumatic brain injury; and outputting to an output device a recommendation for the treatment for the administering.
Wald et al. ‘343 teaches a portable MR system that quickly detects brain injury at the site of injury. For example hemorrhage detection is critical for both stroke patients and traumatic brain injury victims. In stroke, rapid distinction between a hemorrhagic and non-hemorrhagic event could allow administration of a clot-busting drug such as tPA (tissue plasminogen activator) in an ambulance prior to transportation to the hospital, perhaps advancing this time-sensitive treatment by up to an hour ([0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peru et al. in view of Salti et al. ‘006 further in view of Mathias et al. further in view of Wald et al. ‘343 to include outputting to an output device the determined severity of the traumatic brain injury and a recommendation for the treatment for the administering as Wald et al. ‘343 teaches that this will aid in administering a treatment, such as a drug, to advance time-sensitive treatment.
Response to Arguments
Applicant argues that none of the prior art teaches that a stimulus is displayed in a peripheral visual field at least 30 degrees from a fixation point. Examiner respectfully agrees. However, Examiner has found that Salti et al. ‘006 teaches such limitation. As such, the claims are now rejected under 35 U.S.C. 103 over Peru et al. in view of Salti et al. ‘006 further in view of Mathias et al. further in view of Wald et al. ‘343.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791